Title: To Benjamin Franklin from Le Roy, 3 January 1783
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ruë de Seine ce Vendredy 3 Janvier 1783
Voulez vous bien Mon Illustre Docteur que J’aye Lhonneur de vous recommander M. Envier de Dunkerque que j’ai deja eu l’honneur de vous présenter L’annee derniere et qui Souhaite prendre vos ordres pour Nantes, et M. Williams qu’il compte voir dans cette Ville sous peu de Jours. Je vous Souhaite, Mon Illustre Docteur, et de grand coeur la meilleure Santé dans cette année cy, et qu’elle vous mette à portée de Jouïr, pleinement de vos Succès, et de vos triomphes. Il n’y a plus de Souhaits à vous faire pour L’indépendance reconnuë, et la liberté de L’Amèrique. Cette Grande affaire est terminée aux Yeux de ceux qui Savent lire dans l’avenir, au milieu de tous les delais des Negociations, et de tous les nuages dont une politique peu eclairée pourroit l’envelopper.

J’ai l’honneur dêtre Monsieur et Illustre Docteur avec les Sentimens de L’attachement le plus vrai et le plus Sincère et pour la vie Votre très humble et très obeïssant Serviteur
Le Roy
 
Notation: Le Roy, 3 Janr. 1783
